SCOTT, J.
In this action by a husband for damages suffered by him in consequence of an injury to his wife, obviously incompetent evidence was admitted on the subject of damages. The physician’s, testimony as to the value of his services was vague and inconclusive. The evidence as to the loss of wages by the daughter, who is not shown to be an infant, constitutes no part of the father’s damage. There is no means of ascertaining by how much the judgment was increased by this evidence.
The judgment must therefore be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.